Citation Nr: 0531612	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-06 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury with Osgood-Schlatter disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1955 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A March 2004 Board decision denied entitlement to a 
compensable disability rating for bilateral hearing loss.  
The claim for an increased disability rating for residuals of 
a right knee injury with Osgood-Schlatter disease, rated 20 
percent disabling, was remanded to the RO for additional 
development.  The case has now been returned for further 
appellate consideration.  

FINDINGS OF FACT

1.  The veteran has tenderness of the right tibial tubercle 
following surgical excision of mites from within the right 
knee.  

2.  The veteran has arthritis of the right knee with painful 
but a noncompensable degree of limitation of flexion.  

CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for residuals of a 
right knee injury with Osgood-Schlatter disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5257 (2004).   

2.  A separate compensable evaluation of no more than 10 
percent is warranted for arthritis of the right knee with 
painful but noncompensable limitation of flexion.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, Diagnostic Code 5003 (2004); VAOGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.  

In the June 2002 statement of the case (SOC) and February 
2003 and May 2003 supplemental SOCs (SSOCs) the veteran and 
his representative were provided the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  Also, the RO sent the veteran a 
letter in March 2001, explaining the notice and duty to 
assist provisions of the VCAA, including the responsibilities 
of VA and the veteran to identify and/or secure evidence, 
listed the evidence, and requested the submission of 
additional evidence or the authorization for the release of 
additional evidence.  

Although the appellant requested an RO hearing and such was 
scheduled in February 2003, he failed to attend without 
offering good cause for that nonattendance and did not 
request an additional hearing.  He did request, in lieu of 
that hearing, that he be afforded additional VA rating 
examinations and these were conducted in April 2003.  See 
38 U.S.C.A. § 5103A(d).  Moreover, it does not appear that 
the veteran has sought or received private treatment for his 
right knee disorder but, on the other hand, the reports of 
his VA outpatient treatment (VAOPT) are on file. 

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Rating for degenerative arthritis, under 38 C.F.R. § 4.71a, 
DC 5003, requires consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain must 
be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable, i.e., 0 percent rating is warranted if 
flexion is limited to no more than 60 degrees; a 10 percent 
rating requires flexion limited to no more than 45 degrees, a 
20 percent rating to no more than 30 degrees, and a 
30 percent rating to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees; a 10 percent rating 
requires extension limited to no more than 10 degrees, a 20 
percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.   

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that the veteran is service-connected for 
knee disability that has been evaluated under the criteria of 
38 C.F.R. § 4.71a, DC 5257.  In addition, the Board will 
consider the diagnostic criteria of 38 C.F.R. § 4.71a, DCs 
5256, 5258, 5260, and 5261 for evaluating the knee 
impairment.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 20 percent evaluation will be 
assigned for moderate disability; and 30 percent for severe 
disability.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees.  A 40 percent rating is warranted when ankylosis 
is in flexion between 10 degrees and 20 degrees.  A 50 
percent rating is warranted when ankylosis is in flexion 
between 20 degrees and 45 degrees.  A 60 percent rating is 
warranted when ankylosis is extremely unfavorable, in flexion 
at an angle of 45 degrees or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with malunion and with moderate knee 
or ankle disability, a 20 percent rating is assigned but with 
marked knee or ankle disability a 30 percent rating is 
assigned.  When manifested by nonunion with loose motion, 
requiring a brace, a 40 percent rating is assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Background

During VA hospitalization in September 1990 the veteran 
underwent excision of a right tibial tubercle mite.  

At a February 1994 personal hearing, the veteran testified 
that he experienced knee aches, particularly after using his 
knee a great deal in his job as a truck driver.  

On VA examination in March 1994 the veteran's knee was stable 
and without effusion or swelling.  There was no abnormal 
McMurray maneuver and no unusual crepitance.  Range of motion 
was from full extension (0 degrees) to 134 degrees of 
flexion.  There was a prominent tibial tubercle and 
tenderness over the tibial tubercle on the right.  X-ray of 
the knee was interpreted as showing maintained knee joint 
spaces.  There was tiny ossification/calcification near the 
insertion of the patellar tendon. 

VAOPT records of 2000 and 2001 reflect that the veteran was 
evaluated or treated for multiple nonservice-connected 
disabilities, including gout; shortness of breath; ischemic 
heart disease; hypertension; obesity; diabetes; diabetic 
neuropathy; renal insufficiency; and congestive heart 
failure.  

On VA examination in October 2000 the veteran complained of 
pain and swelling of the right knee.  In the past he had had 
open surgery on that knee.  He had a protuberance on the 
anterior aspect of the right tibia, just below the knee 
joint.  Motion of the right knee was from zero (0) degrees to 
140 degrees.  The knee joint was tight.  There was a surgical 
scar running anteriorly across the knee joint.  The patella 
was freely movable.  The diagnosis was status post surgery 
for Osgood-Schlatter disease of the right knee with 
continuing pain and swelling.  A right knee X-ray revealed 
the joint spaces appeared to be maintained.  There were two 
small bone densities of the inferior aspect of the patellar 
tendon.  

On VA examination in April 2003 the veteran's claim file was 
reviewed prior to the examination.  It was noted that he had 
injured his right knee in an inservice fall, at which time it 
was thought that he had had a chip fracture of the right 
knee.  It was treated only by a wrap.  Since then he had had 
continued and progressive right knee pain which was now 10/10 
in severity.  It occasionally swelled with activity and, 
rarely, it would give way.  He weighed 240 lbs.  He had been 
using a cane for about a year because of limping on the right 
leg.  He was not able to do any exercises.  He was operated 
on in 1990 with the intent of removing bone chips in the 
right knee but this did not help.  Past right knee X-rays in 
October 2000 showed two small bone densities in the inferior 
aspect of the right patella tendon.  

On physical examination there was a scar on the veteran's 
right knee just inferior to the knee, measuring 3 cms. 
longitudinally.  There was no fluid, crepitus or laxity.  
Right knee range of motion was from zero (0) degrees to 120 
degrees (a loss of 20 degrees of full flexion).  There was 
moderate periarticular thickening and some tenderness of the 
infrapatellar tendon.  The diagnosis was a history of right 
knee fracture with operation in 1990 with continued right 
knee pian, moderate disability with slight progression, and 
with X-ray findings suggestive of resultant degenerative 
joint disease (DJD).  Right knee X-rays found no evidence of 
fracture or dislocation.  The medial and joint compartment 
spaces were maintained.  In the lateral projection, there was 
evidence that there were several cystic areas in the 
subchondral articulating margin of the patella.  These were 
present on X-rays in October 2000 but had increased in size 
in the interim.  The two largest measured 
.1 millimeter (mm.) each and the smaller measured 2.1 mms.  
This was felt to be quite suggestive of degenerative disease 
of the articulating margin of the patella.  

On VA orthopedic examination in November 2004 the veteran's 
claim file was reviewed.  His answers were mostly vague and 
indefinite.  It was noted that Osgood-Schlatter disease was a 
term applied to spontaneous idiopathic enlargement of the 
tibial tubercle.  Ordinarily, it was not caused by injury and 
the examiner did not find any documentation that the Osgood-
Schlatter enlargement was caused by an injury.  

With respect to questions posed in the March 2004 Board 
remand, the veteran's extension of the right knee was not 
limited and was not painful.  Flexion was also not limited, 
compared to the left knee, but when flexion reached 90 
degrees on the right the veteran began having mild pain in 
the tibial tubercle which prevented him from moving his right 
heel close to a chair while sitting.  

The veteran reported that his main problem was that flexion 
of the right knee was limited by pain in the sitting position 
and that he had to avoid bumping it on anything because it 
bothered him more to bump the right knee than the left.  
Assessment of strength in muscle groups XIV (14) and XIII 
(13) was done.  His right quadriceps muscle group XIV had 
mild limitation of strength graded at 4/5.  Hamstring muscle 
group XIII on the right was 4/5.  On both sides clonus was 
elicited when flexion or extension against resistance was 
carried out.  The clonus was equal on both sides and equal 
whether strength testing muscle group XIV or XIII.  He had 
mild atrophy of the right calf muscle mass, which measured 37 
cms. in circumference but there was no atrophy of the left 
calf muscle mass, which measured 40 cms.  

With respect to whether excessive excursion caused loss of 
function, the veteran really did nothing that could be 
classified as excessive excursion.  He had major 
comorbidities, including poor eyesight, hypertension, 
diabetes, high-grade chronic renal insufficiency, and morbid 
obesity.  He had mild disuse strength loss with documentable 
atrophy in muscle groups XIV and XIII in the right thigh.  
His speed and endurance were significantly limited but this 
was global.  There was no loss of extremity function due to 
absence of necessary structure, no deformity, no evidence of 
adhesion, and no evidence of defective innervation.  
Specifically, he had mild limitation of strength and movement 
due to mild weakness of muscle group XIV and XIII in the 
right thigh, plus mild pain when he flexed the right knee 
past 90 degrees in the sitting position.  He would have 
excess fatigability, if he was to do anything, not just 
motions of the right knee but this also was global.  No 
incoordination was found.  The only pain that he reported 
upon use was with flexion past 90 degrees in the right knee.  
Mild pain was supported by adequate pathology, not grossly, 
but in prior X-ray reports, when degenerative articular 
surfaces and margins of the patella were diagnosed along with 
tiny cysts in the subchondral part of the patella.  Of 
interest was that in 2003 the cysts were, by X-ray study, 
slightly larger.  

Clonus was associated with inactivity and beginning atrophy.  
The veteran had clonus in muscle groups XIV and XIII, equal 
on both sides, consistent with this global deconditioning, 
and not just localized to his right knee problems, resulting 
in weakness.  In the course of flexion and extension of the 
knees, with and without resistance, he showed no signs or 
behavior suggesting pain on repetitive motion, pressure or 
manipulation.  However, he had a "masked facies", which 
likely was a manifestation of his chronic renal insufficiency 
and gross deconditioning.  At no time during assessment of 
his right knee or otherwise, did he wince.  

As to problems that develop with use, the veteran reported 
having left his job in 1998 as a truck driver because, in 
part, of his knee condition.  However, the examiner noted 
that the knee problems appeared to be minor compared to some 
of his other nonservice-connected disorders.  The examiner 
felt it appropriate to state that the veteran did not do 
anything that would qualify as repetitive use, except for 
very, very slow walking with a cane, and use of a cylindrical 
elastic right knee brace.  No flare-ups were reported and it 
was again reported that he did not do anything repetitively 
so it could not be determined if he had flare-ups on 
repetitive use.  He had aching in the right tibial tubercle.  

It was noted that there was no ligamentous laxity and no 
varus/valgus instability in either knee.  There was grade 3 
crepitus in the right knee.  The veteran specifically pointed 
out that the only place his right knee was tender was at the 
tibial tubercle, which was only slightly enlarged.  

The diagnoses were (1) naturally occurring DJD in both knees, 
with symptoms reported only in the right knee; (2) very mild 
enlargement of the right tibial tubercle with extremely mild, 
even questionable, tenderness which was the only 
manifestation of Osgood-Schlatter disease; and (3) pain in 
the right knee only on flexion, plus some vague aching (with 
the pain starting at 90 degrees of flexion and continuing to 
the limit of 115 degrees).  The examiner commented that the 
veteran's limitations were not documentable in terms of the 
right knee but, rather, seemed to be reflections of his 
combined comorbidities with high grade global deconditioning 
secondary to obesity, diabetes, chronic renal insufficiency, 
and poor eyesight.  

Analysis

Here, despite using an elastic knee brace, the veteran has no 
subluxation or instability which would warrant a rating in 
excess of the 20 percent disability evaluation currently 
assigned under DC 5257. 

However, the VA rating examinations in April 2003 and 
November 2004 found no limitation of extension of the right 
knee but in flexion there was, respectively, a loss of 20 and 
25 degrees of full flexion.  Under DC 5260 this is not a 
compensable degree of limitation of flexion.  But, the 
November 2004 VA examination noted that he had pain on right 
knee flexion beginning at 90 degrees.  

So, under VAOGCPREC 9-98, a separate compensable rating of 10 
percent is warranted for the documented arthritic changes in 
the right knee together with painful, albeit a noncompensable 
degree of limitation of right knee flexion.  As the most 
recent VA examiner observed, other findings pertaining to the 
right knee, e.g., atrophy and clonus are due to the combined 
effect of multiple nonservice-connected disabilities which 
affect the veteran globally and are not limited to the right 
knee.  So, this impairment, stemming as it does from 
nonservice-connected disabilities may not be considered in 
arriving at the proper disability evaluation to be assigned 
for the service-connected right knee disorder.  

Otherwise, there is no cartilage pathology warranting a 
compensable rating under DCs 5258 and 5259.  Likewise, the 
protuberance on the right tibial tubercle with no more than 
at most slight tenderness, does not warrant a compensable 
rating under DC 5260 for impairment of the tibia and fibula, 
nor is there genu recurvatum.  

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  "Marked" interference with employment, 
however, as this term is used in 38 C.F.R. § 3.321(b)(1), 
means impairment so severe that it cannot be compensated by 
the currently assigned ratings.  There are governing norms 
for making this determination.  And considering them, the 
veteran has not been frequently hospitalized on account of 
his service-connected disability.  Most, if not all, of his 
treatment and evaluation has been on an outpatient basis-as 
opposed to as an inpatient.  And although his overall 
functional impairment, admittedly, may hamper his performance 
in some respects, it is not shown to be to the level that 
would require extra-schedular consideration since those 
provisions are reserved for very special cases.  Indeed, the 
mere use of the phrase "marked interference" with employment 
is insufficient to establish that fact.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





ORDER

The claim for an increased evaluation for residuals of a 
right knee injury with Osgood-Schlatter disease, currently 
evaluated as 20 percent disabling, is denied. 

A separate rating of 10 percent is granted for arthritis of 
the right knee with painful but noncompensable limitation of 
flexion.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


